1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The disclosure is objected to because of the following informalities: Fig. 1 shows charger 11 and tester 12. Fig. 2 shows converter 40. The specification fails to disclose whether converter 40 is a part of the tester 12 or a different circuit outside of the tester 23.
Appropriate correction is required.

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connections as set forth in claim 22 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 14,22, claim recites a converter and converter having current and voltage sensor. It is vague whether the sensors are located or parts of the converter or located outside of the converter; e.g. converter 40 shown in fig. 2 does not have current and voltage sensors; the sensors are located in the tester 12 which is a separate module; thus the structure as set forth is vague;

it is vague as to what is meant by the phrase “boost converter added to the DC output”; the scope of the claim is unclear;
there is no antecedent basis for “the full scale range”; 
In claims 14-18,20,22, the term “and/or” is not a positive limitation; perhaps applicant intends to use either “or” or “and”; the term “adapted” is not a positive limitation; perhaps applicant intends to delete it;
In claims 15,21-23, the phrase “a battery” is indefinite as it is unclear whether the battery in claim 15 is the same as previously claimed or of claim 14 or different; perhaps applicant intends to say ---the battery--- instead;
In claims 17,25, there are no antecedent basis for “the output of monodirectional” and “the continuous AC wave”;
In claims 19,26, the phrase “can attain” is not a positive limitation; perhaps applicant intends to say ---attains--- instead.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Philbrook (2006/0038572) in view of Cheng et al. (WO 2016/198959).
As to claims 14,22, Philbrook discloses a hybrid battery charger-testing device comprising a battery charger e.g. 310 having a DC output stage and a test circuitry e.g. 312. The test circuitry is configured to output current test sequences for testing a battery e.g. 200 (see fig. 3). The test circuitry has a dedicated current and/or voltage sensor, the full scale range of the dedicated current and/or voltage sensor being adapted to test currents or voltages to be applied to the battery 200 (para 0020). Philbrook does not explicitly disclose a monodirectional or bidirectional boost converter. Cheng is cited to show this feature. Cheng discloses a battery tester including a sensing unit 110; a bidirectional boost converter 120 and a controller 140 to calculate intrinsic parameters of the battery 150 to perform a plurality of testing methods to find the health condition of the battery 150 (see e.g. fig. 1). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Philbrook to have included a boost converter as taught by Cheng to improve the testing functionality.

    PNG
    media_image1.png
    580
    778
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    439
    760
    media_image2.png
    Greyscale



As to claims 15,18,23, Philbrook in view of Cheng discloses the hybrid battery charger-testing device as described above wherein the monodirectional or bidirectional boost converter 120 is adapted to output monodirectional or bidirectional pulses respectively and/or a continuous AC wave for testing a battery (see para 0022 in Cheng).
As to claims 16,24, Philbrook in view of Cheng discloses the hybrid battery charger-testing device as described above wherein the switches are used e.g. 912;1020 and the microprocessor can be programmed to bypass the sensors (see e.g. fig. 10).
As to claims 17,25, Philbrook in view of Cheng discloses the hybrid battery charger-testing device as described above wherein the monodirectional or bidirectional boost converter circuit 120 has a controller 140 for controlling the output of monodirectional or bidirectional pulses respectively and/or the continuous AC wave for testing the battery 150 (see fig. 1 in Cheng).
As to claims 19,26, Philbrook in view of Cheng discloses the hybrid battery charger-testing device as described above wherein the monodirectional or bidirectional boost converter has a capacitor or capacitors configured so that the boost converter can attain a specified voltage (see e.g. fig. 10 in Cheng).
As to claim 20, Philbrook in view of Cheng discloses the hybrid battery charger-testing device as described above wherein different testing methods can be performed (see e.g. paras 0022;0025).
As to claim 21, Philbrook in view of Cheng discloses the hybrid battery charger-testing device as described above wherein the monodirectional or bidirectional boost converter has storage e.g. 904 for storing test results of diagnostic tests performed on a battery (see e.g. para 0082; fig. 9).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858